              Case 2:19-sw-01005-KJN Document 5 Filed 12/04/20 Page 1 of 1


 1   MCGREGOR W. SCOTT
     United States Attorney
                                                                    FILED
 2   JUSTIN L. LEE                                                 Dec 04, 2020
     Assistant United States Attorney
                                                                CLERK, U.S. DISTRICT COURT
                                                              EASTERN DISTRICT OF CALIFORNIA
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
 5

 6

 7

 8                       IN THE UNITED STATES DISTRICT COURT
 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   IN THE MATTER OF THE                    )    2:19-SW-1005-KJN
     APPLICATION OF THE UNITED               )
12   STATES OF AMERICA FOR A SEARCH          )    ORDER RE: REQUEST TO
     WARRANT CONCERNING:                     )    UNSEAL SEARCH
13                                           )    WARRANT AND SEARCH
     A black Samsung cell phone              )    WARRANT AFFIDAVIT
14   associated with                         )
     IMEI#089875349505396856, seized         )
15   from Brandi Kimberly                    )
                                             )
16

17         Upon application of the United States of America and good cause having been

18   shown,

19         IT IS HEREBY ORDERED that the file in the above-captioned matter be, and is,

20   hereby ordered unsealed.

21

22   DATED: December 4, 2020
23

24

25

26

27

28
